DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Agent Kyoko Makino on 7/26/22 (and confirmed via subsequent authorized email).
(Examiner’s note: the following amendment is made on top of the amendments in the Notice of Allowance mailed 1/21/22.)

Claim 8 is amended as follows:
8. (Currently Amended) The eating monitoring device according to claim 6, wherein the detection device is formed into an L shape having a hook part on one end of the detection device and the reflective photo interrupter on the other end of the detection device, and has a battery placed at a corner of the L shape.

Allowable Subject Matter
According to the above Examiner’s amendment, claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a method and device for judging whether a chewing action has occurred during a meal comprising (inter alia) a wearable detection device with a reflective photo interrupter and a provided guidance to move a person’s jaw for obtaining of calibration data. The primary reason for allowance is the inclusion of the limitations pertaining to a reflective photo interrupter and providing of guidance for obtaining calibration data.  Such limitations encompass adequate practical integrations under part two of Step 2A of the 2019 § 101 Eligibility Guidance.  Further, such limitations are not anticipated nor made obvious by the art of record nor the state of the art.  More particularly, neither Tanimura nor the state of the art teaches nor suggests a reflective photo interrupter as claimed nor does reasonably analogous art remedy such a deficiency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/BENJAMIN S MELHUS/Examiner, Art Unit 3791